

Exhibit 10.2


AMENDMENT NO. 1
Dated as of April 29, 2020
to
FOURTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
Dated as of June 5, 2018


THIS AMENDMENT NO. 1 (this “Amendment”) is made as of April 29, 2020 by and
among CMS Energy Corporation, a Michigan corporation (the “Company”), the
financial institutions listed on the signature pages hereof and Barclays Bank
PLC as administrative agent (the “Agent”), under that certain Fourth Amended and
Restated Revolving Credit Agreement dated as of June 5, 2018 by and among the
Company, the financial institutions from time to time party thereto (the
“Banks”) and the Agent (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”). Capitalized terms used herein and
not otherwise defined herein shall have the respective meanings given to them in
the Credit Agreement.


WHEREAS, the Company has requested that the Banks and the Agent agree to certain
amendments to the Credit Agreement;


WHEREAS, the Company, the Banks and the Agent have so agreed on the terms and
conditions set forth herein;


NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company, the Banks
party hereto and the Agent hereby agree to enter into this Amendment.


1.Amendments to the Credit Agreement. Effective as of April 29, 2020 (the
“Amendment No. 1 Effective Date”) but subject to the satisfaction of the
conditions precedent set forth in Section 2 below, the parties hereto agree that
the Credit Agreement is hereby amended as follows:


(a)Section 1.1 of the Credit Agreement is hereby amended to (i) delete the
definition of “Total Consolidated EBITDA” therefrom and (ii) add or amend and
restate, as applicable, the following definitions in their appropriate
alphabetical order therein:


“ “Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.”


“ “Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.”


“ “Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound




ACTIVE 256339955v.5



--------------------------------------------------------------------------------




or failing banks, investment firms or other financial institutions or their
affiliates (other than through liquidation, administration or other insolvency
proceedings).”


“ “Material Subsidiary” means any Subsidiary of the Company that, on a
consolidated basis with any of its Subsidiaries as of any date of determination,
accounts for more than 10% of the consolidated assets of the Company and its
Consolidated Subsidiaries; provided, that Enerbank USA shall not be deemed to be
a Material Subsidiary at any time.”


“ “Resolution Authority” means an EEA Resolution Authority or, with respect to
any UK Financial Institution, a UK Resolution Authority.”


“ “Total Consolidated Capitalization” means, at any date of determination,
without duplication, the sum of (a) Total Consolidated Debt plus all amounts
excluded from Total Consolidated Debt pursuant to clauses (ii), (iii) and (vii)
of the proviso to the definition of such term (but only, in the case of
securities of the type described in clause (iii) of such proviso, to the extent
such securities have been deemed to be equity pursuant to Accounting Standards
Codification Subtopic 480-10 (previously referred to as Statement of Financial
Accounting Standards No. 150)), (b) equity of the common stockholders of the
Company, (c) equity of the preference stockholders of the Company and (d) equity
of the preferred stockholders of the Company, in each case determined at such
date.”


“ “UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.”


“ “UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.”


“ “Write-Down and Conversion Powers” means, (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.”


(b)Article VIII of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
“ARTICLE VIII
FINANCIAL COVENANT
So long as any of the Obligations shall remain unpaid, any Facility LC shall
remain outstanding or any Bank shall have any Commitment under this Agreement,
the Company shall at all times maintain a ratio of Total Consolidated Debt to
Total Consolidated Capitalization of not greater than 0.70 to 1.0.”


2



--------------------------------------------------------------------------------






(c)Section 12.19 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:


“12.19 Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Credit Document may be subject to the Write-Down
and Conversion Powers of the applicable Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:


(a)the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and


(b)the effects of any Bail-In Action on any such liability, including, if
applicable:


(i)a reduction in full or in part or cancellation of any such liability;


(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Credit Document; or


(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.”


(d)Exhibit B to the Credit Agreement is hereby amended and restated in its
entirety in the form attached hereto as Annex I.


2.Conditions of Effectiveness. The effectiveness of this Amendment on the
Amendment No. 1 Effective Date is subject to the conditions precedent that (i)
the Agent shall have received counterparts of this Amendment duly executed by
the Company, the Majority Banks and the Agent and (ii) the Agent shall have
received payment and/or reimbursement of the Agent’s and its affiliates’ fees
and expenses (including, to the extent invoiced, fees and expenses of counsel
for the Agent) in connection with this Amendment.


3.Representations and Warranties of the Company. The Company hereby represents
and warrants as follows:


(a)This Amendment and the Credit Agreement as modified hereby constitute legal,
valid and binding obligations of the Company and are enforceable against the
Company in accordance with their terms, subject to (i) the effect of applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) the
application of general principles of equity (regardless of whether considered in
a proceeding in equity or at law).


(b)As of the date hereof and after giving effect to the terms of this Amendment,
(i) no Default or Event of Default has occurred and is continuing and (ii) the
representations and warranties contained in Article V of the Credit Agreement,
as amended hereby (and, solely with respect to the representation


3



--------------------------------------------------------------------------------




contained in Section 5.6 of the Credit Agreement, after giving effect to any
reports filed with the SEC prior to the date hereof), are true and correct.


4.
Reference to and Effect on the Credit Agreement.



(a)This Amendment shall constitute a Credit Document.


(b)Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Credit Document shall mean and be a reference to
the Credit Agreement as amended hereby.


(c)Each Credit Document and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.


(d)Except with respect to the subject matter hereof, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Agent or the Banks, nor constitute a waiver of any
provision of the Credit Agreement, the Credit Documents or any other documents,
instruments and agreements executed and/or delivered in connection therewith.


5.Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAW (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW
OF NEW YORK, BUT OTHERWISE WITHOUT REGARD TO THE LAW OF CONFLICTS) OF THE STATE
OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.


6.Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.


7.Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed counterpart of a signature page of this Amendment by
telecopy, e-mailed .pdf or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Amendment. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Amendment and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.


[Signature Pages Follow]




4



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.




 
CMS ENERGY CORPORATION,
 
as the Company
 
 
By:
/s/ Srikanth Maddipati
Name:
Srikanth Maddipati
Title:
Vice President and Treasurer



 
BARCLAYS BANK PLC,
 
individually as a Bank and as Agent
 
 
By:
/s/ Sam Yoo
Name:
SAM YOO
Title:
MANAGING DIRECTOR



 
JPMORGAN CHASE BANK, N.A.,
 
as a Bank
 
 
By:
/s/ Nancy R. Barwig
Name:
Nancy R. Barwig
Title:
Executive Director



 
MUFG UNION BANK, N.A.,
 
as a Bank
 
 
By:
/s/ Viet-Linh Fujitaki
Name:
Viet-Linh Fujitaki
Title:
Vice President



 
BANK OF AMERICA, N.A.,
 
as a Bank
 
 
By:
/s/ Sara Just
Name:
Sara Just
Title:
Vice President

Signature Page to Amendment No. 1 to
Fourth Amended and Restated Revolving Credit Agreement CMS Energy Corporation




--------------------------------------------------------------------------------






 
MIZUHO BANK, LTD.,
 
as a Bank
 
 
By:
/s/ Edward Sacks
Name:
Edward Sacks
Title:
Authorized Signatory



 
BNP PARIBAS,
 
as a Bank
 
 
By:
/s/ Denis O’Meara
Name:
Denis O’Meara
Title:
Managing Director
 
 
By:
/s/ Theodore Sheen
Name:
Theodore Sheen
Title:
Director



 
CITIBANK, N.A.,
 
as a Bank
 
 
By:
/s/ Amit Vasani
Name:
Amit Vasani
Title:
Vice President



 
DEUTSCHE BANK AG NEW YORK BRANCH,
 
as a Bank
 
 
By:
/s/ Ming K Chu
Name:
Ming K Chu ming.k.chu@db.com
Title:
Director +1-212-250-5451
 
 
By:
/s/ Annie Chung
Name:
Annie Chung annie.chung@db.com
Title:
Director +1-212-250-6375





Signature Page to Amendment No. 1 to
Fourth Amended and Restated Revolving Credit Agreement CMS Energy Corporation




--------------------------------------------------------------------------------




 
FIFTH THIRD BANK, NATIONAL ASSOCIATION
 
as a Bank
 
 
By:
/s/ Will Merritt
Name:
Will Merritt
Title:
Director II



 
GOLMAN SACHS BANK USA,
 
as a Bank
 
 
By:
/s/ Jamie Minieri
Name:
Jamie Minieri
Title:
Authorized Signatory



 
KEYBANK NATIONAL ASSOCIATION,
 
as a Bank
 
 
By:
/s/ Lisa A. Ryder
Name:
Lisa A. Ryder
Title:
Senior Vice President



 
THE NORTHERN TRUST COMPANY,
 
as a Bank
 
 
By:
/s/ Will Hicks
Name:
Will Hicks
Title:
Vice President



 
PNC BANK, NATIONAL ASSOCIATION,
 
as a Bank
 
 
By:
/s/ Kelly Sarver
Name:
Kelly Sarver
Title:
Vice President



Signature Page to Amendment No. 1 to
Fourth Amended and Restated Revolving Credit Agreement CMS Energy Corporation




--------------------------------------------------------------------------------




 
ROYAL BANK OF CANADA,
 
as a Bank
 
 
By:
/s/ Martina Wellik
Name:
Martina Wellik
Title:
Authorized Signatory



 
THE BANK OF NOVA SCOTIA,
 
as a Bank
 
 
By:
/s/ David Dewar
Name:
David Dewar
Title:
Director



 
SUMITOMO MITSUI BANKING CORPORATION,
 
as a Bank
 
 
By:
/s/ Katie Lee
Name:
Katie Lee
Title:
Director



 
TRUIST BANK, Successor by Merger to SUNTRUST BANK,
 
as a Bank
 
 
By:
/s/ Bryan Kunitake
Name:
Bryan Kunitake
Title:
Director



 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as a Bank
 
 
By:
/s/ Jesse Tannuzzo
Name:
Jesse Tannuzzo
Title:
Vice President





Signature Page to Amendment No. 1 to
Fourth Amended and Restated Revolving Credit Agreement CMS Energy Corporation




--------------------------------------------------------------------------------




 
MORGAN STANLY BANK, N.A.,
 
as a Bank
 
 
By:
/s/ Jake Dowden
Name:
Jake Dowden
Title:
Authorized Signatory



 
U.S. BANK NATIONAL ASSOCIATION
 
as a Bank
 
 
By:
/s/ Jenna R. Papaz
Name:
Jenna Papaz
Title:
Vice President



 
COMERICA BANK,
 
as a Bank
 
 
By:
/s/ Brandon Kotcher
Name:
Brandon Kotcher
Title:
Assistant Vice President





Signature Page to Amendment No. 1 to
Fourth Amended and Restated Revolving Credit Agreement CMS Energy Corporation




--------------------------------------------------------------------------------






ANNEX I


EXHIBIT B
FORM OF COMPLIANCE CERTIFICATE




I, _______________, __________________ of CMS Energy Corporation, a Michigan
corporation (the “Company”), DO HEREBY CERTIFY in connection with the Fourth
Amended and Restated Revolving Credit Agreement, dated as of June 5, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; the terms defined therein being used herein as so defined),
among the Company, various financial institutions and Barclays Bank PLC, as
Agent and an LC Issuer, that:


Article VIII of the Credit Agreement provides that the Company shall: “At all
times maintain a ratio of Total Consolidated Debt to Total Consolidated
Capitalization of not greater than 0.70 to 1.0.”


The following calculations are made in accordance with the definitions of Total
Consolidated Debt and Total Consolidated Capitalization in the Credit Agreement
and are correct and accurate as of __________, _____:


A.
Total Consolidated Debt
 
 
(a)
Indebtedness for borrowed money
$
 
plus
(b)
Indebtedness for deferred purchase price of property/services
(+) $
 
plus
(c)
Liabilities for accumulated funding deficiencies (prior to the effectiveness of
the applicable provisions of the Pension Protection Act of 2006 with respect to
a Plan) and liabilities for failure to make a payment required to satisfy the
minimum funding standard within the meaning of Section 412 of the Code or
Section 302 of ERISA (on and after the effectiveness of the applicable
provisions of the Pension Protection Act of 2006 with respect to a Plan).
(+) $
 
plus
(d)
Liabilities in connection with withdrawal liability under ERISA to any
Multiemployer Plan
(+) $
 
plus
(e)
Obligations under acceptance facilities
(+) $
 
plus
(f)
Obligations under Capital Leases
(+) $
 
plus
(g)
Obligations under interest rate swap, “cap”, “collar” or other hedging agreement
(+) $
 
plus
(h)
Off-Balance Sheet Liabilities
(+) $
 
plus
(i)
the Consumers Preferred Equity
(+) $
 
plus
(j)
non-contingent obligations in respect of letters of credit and bankers’
acceptances
(+) $
 





--------------------------------------------------------------------------------




plus
(k)
Guaranties, endorsements and other contingent obligations
(+) $
 
plus
(l)
elimination of reduction in Debt due to any election under Section 25 of
Accounting Standards Codification Subtopic 825-10 to “fair value” any Debt or
other liabilities of the Company or any Subsidiary
(+) $
 
plus
(m)
elimination of reduction in Debt due to application of Accounting Standards
Codification Subtopic 470-20
(+) $
 
minus
(n)
Principal amount of any Securitized Bonds
(-) $
 
minus
(o)
Junior Subordinated Debt of the Company, Hybrid Equity Securities and Hybrid
Preferred Securities of the Company or owned by any Hybrid Equity Securities
Subsidiary or Hybrid Preferred Securities Subsidiary
(-) $
 
minus
(p)
Agreed upon percentage of Net Proceeds from issuance of hybrid debt/equity
securities (other than Junior Subordinated Debt, Hybrid Equity Securities and
Hybrid Preferred Securities)
(-) $
 
minus
(q)
Liabilities on the Company’s balance sheet resulting from the disposition of the
Palisades Nuclear Plant
(-) $
 
minus
(r)
Mandatorily Convertible Securities
(-) $
 
minus
(s)
Project Finance Debt of the Company or any Consolidated Subsidiary
(-) $
 
minus
(t)
Project Finance Debt of the Company or any Consolidated Subsidiary
(-) $
 
minus
(u)
Debt of the Company and its Affiliates that is re-categorized as such from
certain lease obligations pursuant to Section 15 of Accounting Standards
Codification Subtopic 840-10
(-) $
 
minus
(v)
Debt of EnerBank USA
(-) $
 
 
 
Total $
 
B.
Total Consolidated Capitalizations
 
(a)
Total Consolidated Debt
$
 
plus
(b)
The sum of Items A(o), A(p) and A(t) above1
(+)
 

1 In the case of securities of the type described in A(p), only to the extent
such securities have been deemed to be equity pursuant to Financial Accounting
Standards Board Statement No. 150.




--------------------------------------------------------------------------------




plus
(c)
Equity of common stockholders
(+)
 
plus
(d)
Equity of preference stockholders
(+)
 
plus
(e)
Equity of preferred stockholders
(+)
 
 
Total $
 
 
 
 
C.
Debt to Capital Ratio
(total of A divided by total of B)
 
to 1.00
D.
Applicable Sustainability Adjustment2:
3,478
Gwh
 
1.
Baseline Sustainability Amount
 
Gwh
 
2.
Sustainability Amount (comprised of Renewable Energy):
 
Gwh
 
 
(a)
wind generation
 
Gwh
 
 
(b)
solar generation
 
Gwh
 
 
(c)
hydroelectric generation (excluding pumped storage)
 
Gwh
 
 
(d)
biomass generation
 
Gwh
 
 
(e)
other Renewable Energy generation
(to the extent approved by the Majority Banks)
 
Gwh
 
 
(f)
purchased wind generation
 
Gwh
 
 
(g)
purchased other Renewable Energy generation (as reported on Form 10-K)
 
Gwh
minus
 
(h)
Flint, MI (50%) for duplication
 
Gwh
minus
 
(i)
Grayling, MI (50%) for duplication
 
Gwh
 
 
(j)
Sustainability Amount: sum of 2(a) through 2(i) =
 
Gwh

2 For the avoidance of doubt, all reported figures shall be consistent with
those reported on the Company’s most recently filed annual report on Form 10-K
(or any successor form) (or, subject to the satisfaction of the requirements set
forth in Section 6.7(c), any amendment thereto).






--------------------------------------------------------------------------------




 
 
(k)
Sustainability Amount divided by Baseline Sustainability Amount
 
%
 
3.
Other Non-Renewable Energy Generation
 
 
 
 
(a)
coal steam generation
 
Gwh
 
 
(b)
oil/gas steam generation
 
Gwh
 
 
(c)
hydroelectric generation (to the extent not constituting Renewable Energy)
 
Gwh
 
 
(d)
gas combined cycle
 
Gwh
 
 
(e)
gas/oil combustion turbine
 
Gwh
 
 
(f)
coal generation
 
Gwh
 
 
(g)
gas generation
 
Gwh
 
 
(h)
other gas generation
 
Gwh
 
 
(i)
nuclear generation
 
Gwh
minus
 
(j)
Filer City, MI (50%) for duplication
 
Gwh
 
 
(k)
sum of 3(a) through 3(j) = Non-Renewable Owned/Purchased Generation
 
Gwh
 
 
(l)
Sustainability Amount (2(j)) plus Non-Renewable Energy (3(k)) = Total
Owned/Purchased Generation
 
Gwh
 
4.
Baseline Sustainability Percentage
8.66
%
 
5.
Sustainability Percentage
(total of Sustainability Amount (2(j)) divided by Total Owned/Purchased
Generation (3(l))
 
%
Sustainability Percentage Greater than, Equal to, or Less than Baseline
Sustainability Percentage
 





--------------------------------------------------------------------------------




 
 
6. Applicable Sustainability Adjustment
Calculation
 
Applicable Margin adjustment
 
Applicable Sustainability Adjustment3
Sustainability Percentage ≥ Baseline
Sustainability Percentage AND:
 
 
 
 
 
Sustainability Amount ≥ 105% of
Baseline Sustainability Amount
 
reduced by 0.025%
 
o
 
Sustainability Amount ≥ 110% of
Baseline Sustainability Amount
 
reduced by 0.05%
 
o
Sustainability Percentage < Baseline
Sustainability Percentage AND
 
 
 
 
 
Sustainability Amount ≤ 95% of
Baseline Sustainability Amount
 
increased by 0.025%
 
o
 
Sustainability Amount ≤ 90% of
Baseline Sustainability Amount
 
increased by 0.05%
 
o
No Applicable Adjustment
 
 
 
o



IN WITNESS WHEREOF, I have signed this Certificate this _____ day of
____,______.






Name:
 
Title:
 



































3 Check applicable adjustment. For the avoidance of doubt, only one selection
shall be made.


